DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawings and Specification Objections:  Objections to drawings of the previous office action have been withdrawn in view of amendments. 
35 USC 112 Rejections:  In view of the drawings and remarks submitted on 9/11/2020, the rejection under 35 USC 112 b of claims 1,3-6, 8-14, 16 and 17 has been withdrawn
35 USC 103 rejections:  Applicant's arguments filed 9/11/2020 have been fully considered but they are not persuasive.  
Referring to claim 1, claim 1 has modified the scope of the claims and argues on the amended limitations (See remarks page 11, 12).   However, the amendments still do not overcome the prior art rejections. See the detailed explanation in current rejection on amended portion.  Applicant argues that Narayanan has no description of (ii) a voltage controller being adapted to operate the plurality of current cells of the current steering circuit in linear model instead in Narayanan the IDAC is designed with NMOS transistors operating in saturation mode (See applicant’s arguments p 13 lines 1-4). Examiner respectfully disagrees with applicant’s argument.  Fig 6 has clearly shows the linear part 

    PNG
    media_image1.png
    353
    526
    media_image1.png
    Greyscale

 Applicant further argues that Cali’s reference describes a cascode transistor output switch for digital to analog converter. But there is no description in Cali of a voltage controller let alone a voltage controller adapted to operate the plurality of current cells of the current steering circuit in a linear mode. (See applicants remarks page 13 second and third paragraphs).  Examiner respectfully disagrees with applicant’s arguments.  Fig.1 item 108 of Cali clearly indicates N path cascode switch as one single transistor switch (see column 3 lines 32 to 36 and 47-51 where teaches as single transistor switch and column 3 lines 25 to 29 where the cascode transistor switch improves linearity).   Hence, Applicant’s arguments are not persuasive.  

    PNG
    media_image2.png
    322
    456
    media_image2.png
    Greyscale


In addition, linear regulators are very well known in the art and their linear mode operation using NMOS switch transistors. Also, it is very well explained in the prior art.  See the examiner recorded prior art: PT0892 list; US 9392661 B2 US8810153 B 2, US7919925 B2 and US7733034 B2, US6847169 B2, US9419636 B1, US9450595 B2, US 9548752 B1, US 9735797 B2, US9698806 B2 etc.  Hence, applicants arguments are not persuasive.
Applicant further argues that since Narayanan and Cali et al fail to disclose or suggest the added limitations of independent claims 1, 11, 12, 14, dependent claims 3-6, 9-10 and 13 and 16-17 are also allowable (See Remarks page 13 last paragraph and 14).  However, examiner respectfully disagrees to the applicant’s arguments.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Narayanan teaches a plurality of current cells operating in a linear mode and Cal suggests a plurality of cascode switch transistors acting as a single transistor switch. Hence, the combination reasonably teaches and suggests the instant application invention. Hence applicant’s arguments are not persuasive. Also, on the same obvious reasons examiner rejects rest of the dependent claims. For details see the current rejection.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,   the voltage controller being adapted to operate the plurality of current cells of the current steering circuit in a linear mode as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0025865 A1 by Narayanan et al (Narayanan) in view of US9450595 B2 by Cali et al (Cali).
 Referring to the claim 1 Narayan teaches; A current regulator (Fig 2 regulated current mirror item 200) comprising a voltage controller (Fig 2 common bias circuit in combination with PWM circuit and paragraph [0024]) controls the out putted voltage Vout) coupled to a current steering circuit (see Fig 2 current mirrors are regarded as current steering circuits see the dashed item switches and paragraph [0024]) having  a drain node (Fig 2 item VFB common node is connected to the drain node of the Switching circuit), a source node (Fig 2 Source terminal the mirror transistors which is connected to the ground is regarded as source terminal), and a plurality of current cells (Fig 2 item Current mirrors are regarded as current cells), each current cell having a control terminal (Fig 2 item Drain terminal of Transistor switch Nref is regarded as a control terminal) for receiving a control signal (Fig 2 item I ref signal received by the switch Nref) to activate the current cell (the main current path Ns activates the current cells See paragraph [0024]), a drain terminal (Fig 2 Drain terminal of the switch transistor terminals see the boxed item 2xN1, N1, 2xN0 forms first current cell) coupled to the drain node (Fig 2 current output from the gate terminal of the gate switches) and a source  node (Transistors N1 and NO forms second source node commonly connected) coupled to the source node  (Fig 2 the source terminal node commonly connected  which is connected the ground);

    PNG
    media_image3.png
    494
    609
    media_image3.png
    Greyscale

the voltage controller being adapted to operate the plurality of current cells of the current steering circuit in a linear mode (See Fig 6 and claim 1 where Narayana teaches linear response of the transistor output characteristics inherently. Fig 6 teaches Output voltage is linear which means current is also linear which is an implied teaching).
Even though Fig 2 of Narayanan implicitly suggest the limitation wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated among the plurality of current cells,  But Narayanan do not explicitly teaches this limitation.
However, Cali teaches a N path cascade transistor output for a DAC system in which wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells See abstract Fig 2-4 where Cali teaches using plurality of casacode transistors 302 and 402 in to the integrated circuit because cascade transistor switch generally exhibit reduced loss improved linearity. See column 5 lines 15 to 33 and 54 to 58 where Cali teaches an alternative embodiment is a single module can be used to perform all the functions of method 500 See Fig 1 item 108 and column 3 lines 25 -29, 32-36, 47 to 50 teaches a single cascode transistor switch is configured to provide a switched signal with reduced loss and improved linearity using COMS circuitry and also Fig 5 item 500 method steps which implicitly suggests that cascode transistors acts as a single transistor with improved linearity output efficiency).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to combine the cascode transistors teachings of Cali in to the system current regulating system of Narayanan in order to achieve reduced loss and improved linearity for DAC systems. (See Cali: Column 5 lines 27-33).

Referring to the claim 3 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 1, Narayanan further teaches wherein the voltage controller (Fig 2 common bias circuit in combination with PWM circuit and switch Ns forms a voltage controlling circuit) comprises a current source (Fig 2 Item Iref is current source marked with arrow) coupled to a first switch (Fig 2 item N Ref is the first switch) having a  gate terminal (Gate terminal of Nref transistor) a drain terminal (Drain terminal of N ref transistor) and a source terminal (Source terminal of N ref 

Referring to the claim 4 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 3, Narayanan’s Fig 2 further teaches wherein the voltage controller (Fig 2 common bias circuit in combination with PWM circuit and switch Ns forms a voltage controlling circuit) paragraph [0024]) comprises a first differential amplifier (See Fig 2 Op Amp OA_ref and paragraph [0025]) adapted to provide the control voltage (Fig 2 item Vbat); and wherein the first differential amplifier has an input coupled to the source terminal (Fig 2 item Drain terminal of the switch N ref) to regulate the voltage at the source terminal of the first switch (See Fig 2 Naryanan implicitly teaches the Item first switch N ref second terminal drain has the reference current and regulates Vbias).

Referring to the claim 5 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 4, Narayanan further teaches wherein the voltage controller (Narayanan: Fig 2 common bias circuit in combination with PWM circuit and switch Ns forms a voltage controlling circuit) comprises a second differential amplifier (See Fig 2 item differential amplifier 2, OA_out) coupled to 

Referring to the claim 6 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 5, Narayanan further teaches wherein the source node  of the current steering circuit is coupled to the source terminal of the first switch and wherein the drain node terminal is coupled to the source terminal of the second switch. (Narayanan’s Fig 2 implicitly teaches the source terminal of Ns third terminal source is connected with current steering mirror switches source and it appears to be all source connections grounded and paragraphs [0024] and [0025] teaches summary of the operation).

Referring to the claim 8 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 1, Narayanan Fig 1 and Fig 2 teaches wherein the current cells comprise at least one unary cell (Fig 1 item unary cells N2/N18 see paragraph [0003]) and Fig 2 implicitly teaches or obvious to replace some of the existing binary cells with unary cells) the unary cell comprising a single transistor (See Fig 2 item transistor switch Ns) having drain terminal coupled to the drain 

Referring to the claim 9 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 1, Narayanan’s Fig 2 further teaches wherein the current cells comprise at least one binary cell (See Fig 2 item paragraph [0024]), the binary cell comprising a set of transistors coupled in series (See Fig 2 item 256xNo 256xNo, 2xNo and No connected in series paragraph [0023]), wherein a first transistor in the set of transistors is coupled to the drain node  (Fig 2 implicitly teaches the first binary transistor 256xNo connected Vbias input to the gate control terminal of the binary cell) and wherein a last transistor in the set of transistors is coupled to the source node  (last transistor is coupled to the Vfb output terminal).

Referring to the claim 10 Narayanan’s current regulator as modified by Cali teaches the current regulator as claimed in claim 1, Narayanan further teaches that it comprising a decoder (Fig 4 item IDAC) coupled to the current steering circuit; the decoder being configured to provide a plurality of control signals to operate the current cells. (See Narayanan Fig 2,4 and abstract and paragraph [0027] and claims 3 to 7).

Referring to the claim 11 Narayanan teaches: A semiconductor light source driver (Narayanan’s Fig 2 can be used as a driver for a semiconductor light source see column 6, lines 19-28 lines 13 to 16 display element) comprising a current (Fig 2 regulated current mirror item 200) comprising a voltage controller (Fig 2 common bias circuit in combination with PWM circuit and switch Ns controls the out putted voltage Vout) coupled to a current steering circuit (see Fig 2 current mirrors are regarded as current steering circuits) having a drain node (current input ISink of the transistor Ns), a source node (Fig 2 Source terminal the mirror transistors which is connected to the ground is regarded as source node), and a plurality of current cells (Fig 2 item Current mirrors are regarded as current cells), each current cell having a control terminal (Fig 2 item Drain terminal of Transistor switch Nref is regarded as a control terminal) for receiving a control signal (Fig 2 item I ref signal received by the switch Nref) to activate the current cell (the main current path Ns activates the current cells See paragraph [0024]), a drain  terminal (Fig 2 Drain terminal of the switch transistor terminals see the boxed item 2xN1, N1, 2xN0 forms first current cell) coupled to the drain node (Fig 2 current output from the gate terminal of the gate switches) and a source terminal (Transistors N1 and NO forms second cell) coupled to the source node (Fig 2 the source terminal which in turn connected the ground);
the voltage controller being adapted to operate the plurality of current cells of the current steering circuit in a linear mode (See Fig 6 and claim 1 where Narayana teaches linear response of the transistor output characteristics inherently).
Even though Fig 2 of Narayanan implicitly suggest the limitation wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated But Narayanan does not explicitly teaches this limitation.
However, Cali teaches a N path cascade transistor output for a DAC system in which wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated among the plurality of current cells. (See abstract Fig 2-4 where Cali teaches using plurality of casacode transistors 302 and 402 in to the integrated circuit because cascade transistor switch generally exhibit reduced loss improved linearity. See column 5 lines 15 to 33 and 54 to 58 where Cali teaches an alternative embodiment is a single module can be used to perform all the functions of method 500 See Fig 1 item 108 and column 3 lines 25 -29, 32-36, 47 to 50 teaches a single cascode transistor switch is configured to provide a switched signal with reduced loss and improved linearity using COMS circuitry and also Fig 5 item 500 method steps which implicitly suggests that cascode transistors acts as a single transistor with improved linearity output efficiency).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to combine the cascode transistors teachings of Cali in to the system current regulating system of Narayanan in order to achieve reduced loss and improved linearity for DAC systems. (See Cali: Column 5 lines 27-33).

Referring to the claim 12 Narayanan teaches: A device comprising a semiconductor light source coupled to a current regulator (Fig 2 regulated current mirror item 200, paragraph [0024]) the current regulator being operable for regulating a current flowing through the semiconductor light source;
Wherein the current regulator (Fig 2 regulated current mirror item 200) comprising a voltage controller (Fig 2 common bias circuit in combination with PWM circuit and switch Ns controls the out putted voltage Vout) coupled to a current steering circuit (see Fig 2 current mirrors are regarded as current steering circuits) having a drain node (current input ISink of the transistor Ns), a source node (Fig 2 Source terminal the mirror transistors which is connected to the ground is regarded as source node), and a plurality of current cells (Fig 2 item Current mirrors are regarded as current cells), each current cell having a control terminal (Fig 2 item Drain terminal of Transistor switch Nref is regarded as a control terminal) for receiving a control signal (Fig 2 item I ref signal received by the switch Nref) to activate the current cell (the main current path Ns activates the current cells See paragraph [0024]), a drain  terminal (Fig 2 Drain terminal of the switch transistor terminals see the boxed item 2xN1, N1, 2xN0 forms first current cell) coupled to the drain node (Fig 2 current output from the gate terminal of the gate switches) and a source terminal (Transistors N1 and NO forms second cell) coupled to the source node (Fig 2 the source terminal which in turn connected the ground);
the voltage controller being adapted to operate the plurality of current cells of the current steering circuit in a linear mode (See Fig 6 and claim 1 where Narayana teaches linear response of the transistor output characteristics inherently).
Even though Fig 2 of Narayanan implicitly suggest the limitation wherein the plurality of current cells are connected to form a structure configured to operate as a But Narayanan does not explicitly teaches this limitation.
However, Cali teaches a N path cascade transistor output for a DAC system in which wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated among the plurality of current cells. (See abstract Fig 2-4 where Cali teaches using plurality of casacode transistors 302 and 402 in to the integrated circuit because cascade transistor switch generally exhibit reduced loss improved linearity. See column 5 lines 15 to 33 and 54 to 58 where Cali teaches an alternative embodiment is a single module can be used to perform all the functions of method 500 See Fig 1 item 108 and column 3 lines 25 -29, 32-36, 47 to 50 teaches a single cascode transistor switch is configured to provide a switched signal with reduced loss and improved linearity using COMS circuitry and also Fig 5 item 500 method steps which implicitly suggests that cascode transistors acts as a single transistor with improved linearity output efficiency).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to combine the cascode transistors teachings of Cali in to the system current regulating system of Narayanan in order to achieve reduced loss and improved linearity for DAC systems. (See Cali: Column 5 lines 27-33).

Referring to the claim 13 Narayanan’s current regulator as modified by Cali teaches the device as claimed in claim 12; wherein the device is a display device comprising a plurality of semiconductor light sources, each semiconductor light source among the plurality of light sources being coupled to a corresponding current regulator.(Narayanan’s Fig 2 can be used as a driver for a semiconductor light source see column 6, lines 19-28 lines 13 to 16 where a display element application has been listed).

Referring to the claim 14 Narayanan teaches A method of regulating a current, the method comprising providing A current regulator (Fig 2 regulated current mirror item 200) comprising a voltage controller (Fig 2 common bias circuit in combination with PWM circuit and switch Ns controls the out putted voltage Vout) coupled to a current steering circuit (see Fig 2 current mirrors are regarded as current steering circuits) having a drain node (current input ISink of the transistor Ns) , a source node (Fig 2 Source terminal the mirror transistors which is connected to the ground is regarded as source node), and a plurality of current cells (Fig 2 item Current mirrors are regarded as current cells), each current cell having a control terminal (Fig 2 item Drain terminal of Transistor switch Nref is regarded as a control terminal) for receiving a control signal (Fig 2 item I ref signal received by the switch Nref) to activate the current cell (the main current path Ns activates the current cells See paragraph [0024]), a drain  terminal (Fig 2 Drain terminal of the switch transistor terminals see the boxed item 2xN1, N1,2xN0 forms first current cell) coupled to the drain node (Fig 2 current output from the gate terminal of the gate switches) and a source terminal Transistors N1 and NO forms second cell) coupled to the source node (Fig 2 the source terminal which in turn connected the ground);
the voltage controller being adapted to operate the plurality of current cells of the current steering circuit in a linear mode (See Fig 6, 7 and claim 1 where Narayana teaches linear response of the transistor output characteristics).
Even though Fig 2 of Narayanan implicitly suggest the limitation wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated among the plurality of current cells,  But Narayanan does not explicitly teaches this limitation.
However, Cali teaches a N path cascade transistor output for a DAC system in which wherein the plurality of current cells are connected to form a structure configured to operate as a single transistor of variable size depending on a number of current cells being activated among the plurality of current cells. (See abstract Fig 2-4 where Cali teaches using plurality of casacode transistors 302 and 402 in to the integrated circuit because cascade transistor switch generally exhibit reduced loss improved linearity. See column 5 lines 15 to 33 and 54 to 58 where Cali teaches an alternative embodiment is a single module can be used to perform all the functions of method 500 See Fig 1 item 108 and column 3 lines 25 -29, 32-36, 47 to 50 teaches a single cascode transistor switch is configured to provide a switched signal with reduced loss and improved linearity using COMS circuitry and also Fig 5 item 500 method steps which implicitly suggests that cascode transistors acts as a single transistor with improved linearity output efficiency).
. (See Cali: Column 5 lines 27-33).

Referring to the claim 16 Narayanan’s current regulator as modified by Cali teaches the method as claimed in claim 14 comprising providing a current source (Fig 2 Item Iref is current source marked with arrow) coupled to a first switch (Fig 2 item N Ref is the first switch) having a first terminal (Gate terminal of Nref transistor ) a second terminal (Drain terminal of N ref transistor) and a third terminal (Source terminal of N ref transistor); and providing a control voltage set above a threshold value to the first terminal (See Fig 2 Operational Amplifier OA ref provides the control voltage to the gate terminal of first switch N ref), to operate the first switch in linear mode (See [0024]-[0026] where Narayanan teaches that, in order to operate in the regulated current sink mode needs to operate at a threshold or little above threshold).

  Referring to the claim 17 Narayanan’s current regulator as modified by Cali teaches the method as claimed in claim 16 comprising providing a first differential amplifier (See Fig 2 Op Amp OA ref and paragraph [0025]) adapted to provide the control voltage (Fig 2 item Vbat); and wherein the first differential amplifier has an input coupled to the second terminal (Fig 2 item Drain terminal of the switch N ref) to regulate the voltage at the second terminal of the first switch (See Fig 2 .

Conclusion
Claims 1, 3-6, 8-14, 16, and 17 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
See the examiner recorded prior art : PT0892 list; US 9392661 B2 US8810153 B 2, US7919925 B2 and US7733034 B2, US6847169 B2, US9419636 B1, US9450595 B2, US 9548752 B1, US 9735797 B2, US9698806 B2 etc. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/16/2020